DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/9/2021 have been fully considered but they are not persuasive.
The information disclosure statement (IDS) submitted on 2/14/2022 was filed after the mailing date of the RCE on 2/9/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Regarding the drawings: 
Applicant’s argues “mount portion” 107 seems to be equivalent for “slide bearing” 220 based on amended figure 5.  While the amendment filed 2/9/22 is entered, examiner notes that there is confusion for applicant’s terminology.  Examiner’s understanding is that “slide bearing” is a generic term, and is NOT a physical piece.  Examiner notes that “slide bearing” in the elected embodiment is equivalent solely to the slide bearing surface, which is the interior surface of the “mount portion”.  If applicant is adamant to keep “slide bearing” indicator 220 in the drawings, examiner suggests the arrow with the 230 label be replaced with “220, 230”.  Examiner suggests removing part 220 from figure 5, and replace it with 107.  
Further, examiner notes that the LW’ measures the width of the slide bearing surface, NOT a surface of the “bearing surface area of the tubular mount member”, since the entire exterior surface of the tubular mount member is a bearing surface area.  
Regarding 112 rejections:
112a rejection regarding the width comparison, applicant asserts that the newly amended specification supports the claim language.  Examiner notes that the specification amendments ALSO constitutes new matter.  Further, applicant’s inclusion of the measurements in figure 5 suggest applicant is comparing the width of the tread to the width of the bearing surface of the wheel and not of the of the wheel, examiner notes that this is supported by the drawings, and would remove the 112a rejection when claimed properly.  
Regarding claim 27, applicant compares the width of the tires to the width of the bearing surface area of the tubular mount member.  Examiner notes that the bearing surface area is the entire external surface of the tubular mount member.  Examiner BELIEVES that applicant is attempting to compare the width of the tread portion 109 to the width of the slide bearing surface 230, based on applicant’s inclusion of LW’ into figure 5.  Please see drawing objections above.  
Regarding claim 14, examiner thanks applicant for cancellation.  
Applicant contends claim 13 is definite.   Examiner notes that applicant intends to have only generic terminology in claim 13.  Examiner notes that the prior art shows applicant’s specific embodiment, and therefore meets the claimed language. 
Regarding 103 rejections:
Applicant argues the modification would “change the principle of operation”.  Examiner notes that the modification of claim 29, which is now included in claim 13, was to separate the wheels of Screen so that the roller bearing 10 directly engages the tubular mount member, rather than a surface of the wheels.  Examiner notes that this arrangement is old and well known in the art for the central support member to directly engage the tubular mount member, with wheels on either side of the central support member with their own slide bearings on the tubular mount member, as shown in Melara.  This modification does not remove ball bearings, it merely relocates them to an equivalent place.  Applicant asserts this relocation would “no longer have a rolling bearing”.  Examiner again notes that this does not REMOVE the ball bearings, it merely RELOCATES the ball bearings to directly abut the central frame member and the tubular mount.  Applicant’s arguments are not persuasive.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the use of slide bearing AND mount portion of claim 13, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Please see detailed discussion of drawing objections above.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 27, applicant claims “lateral width of the tread portion is greater than a lateral width of the bearing surface of the tubular mount portion”.  Examiner notes that the only place of the specification regarding “width” is in [0046] and [0047].  In [0046] applicant discloses that the channel 155 (in not elected figure 3) has a width the “substantially matching” that of the rolling bearing.  In [0047] applicant discloses again that the channel 300 has a width “substantially matching” the width of roller bearing 200.  Therefore, in neither the drawing of the elected embodiment, nor the specification, does applicant support “lateral width of the tread portion is greater than a lateral width of the bearing surface” of claim 27.  
Based on the interview, examiner pointed out that applicant’s amended measurements in figure 5 seems to indicate that the width of the tread is compared to the width of the slide bearing surface of the wheel.  If this is applicant’s intent, applicant is suggested to keep the amended drawings of 2/9/2022, but to amend claim 27 to compare the tread width to the width of the slide bearing surface, NOT the width of a surface of the tubular mount member.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 13-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, applicant claims “rolling bearing is located directly between, so as to contact both”.  Examiner assumes that “so as to” is a positive limitation.  Examiner assumes “rolling bearing directly abuts the tubular mount member and the central frame member”.  Examiner notes that claim 13 is solely generic claim language, and will not forward prosecution.
 
Regarding claim 22, examiner believes that the that the slide bearings are EQUIVALENT to bearing surface of the mount portion; therefore the use of “comprising” is more appropriate than “having”.  

Regarding claim 26, applicant claims “rolling bearing is located directly between, so as to contact both, the central frame member and the tubular mount member”.  Examiner is unsure if “so as to” is a positive limitation.  Examiner assumes that applicant intends “rolling bearing directly contacts both the central frame member and the tubular mount member”.   Applicant has not confirmed or denied this assumption, nor has applicant amended this phrase; rejection regarding indefinite scope is maintained.  Further, examiner notes that applicant claims “rolling bearing being located between the central frame member and the tubular mount member” AS WELL AS “the rolling bearing is located directly between, so as to contact both, the central frame member and the tubular mount member”.  Examiner notes that 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 26 recites the broad recitation “between” and “slide bearing”, and the claim also recites “so as to abut” and “bearing surface” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 15-18, 21-22, 26- 28, 30-36 are rejected under 35 U.S.C. 103 as being unpatentable over 4706329 Screen, in view of 2007/0186373 Melara.
Regarding claim 13, Screen discloses a hubless caster including two wheels 2, a central frame member 7, and a tubular mount member (rivet 20 in combination with “spacer bushes” 19), each of the two wheels 2 being mounted on the tubular mount member 20, each of the two wheels having a tread portion 15 and a mount portion 12, the hubless caster surrounding an open central corridor (hollow space within tubular mount member 20), the hubless caster having a hybrid bearing arrangement comprising both a rolling bearing 10 and two slide bearings (inner surface 16 of the wheel mount portion 12), such that the hubless caster has only one roller bearing 10 (no other rollers are present in Screen except for the rollers present in “rolling bearing” location), the tubular mount member being in contact with both slide bearings (equivalent to slide surfaces 16), the rolling bearing 10 being located between the central frame member 7 and the tubular mount member 20, such that the rolling bearing is configured to enable the hubless caster to roll along a straight line with each of the two wheels rotating in a common direction about a first axis (examiner notes that the tubular mount member 20 is rotationally mounted to the central frame member 7 by the rolling bearing 10), each of the two slide bearings (abutting surfaces 16) being located between the tubular mount member 20 and the tread portion 15 of a respective one of the two wheels 2 (surface of 16 abutting “spacer bushings 19”, such that the two slide bearings are configured to enable the two wheels to simultaneously rotate in opposite directions when the hubless caster swivels about a second axis (examiner notes that Screen discloses the structure, and therefore each wheel can move about the tubular mount member 20 independently of the other wheel).
Examiner notes that the caster of Screen has a rolling axis (through the interior of tubular mount member 20) and a swivel axis (along stem 5), which are perpendicular.  Screen discloses the rolling bearing in contact with the mount portion 12 of the wheels, rather than the tubular mount member 20.  

    PNG
    media_image1.png
    552
    432
    media_image1.png
    Greyscale
Melara discloses a hubless caster having two wheels 25 and 26, a central frame member 2 having a through hole perpendicular to the swivel axis 40, a tubular mount member 10 mounted within the through hole of the central frame member 2, and has a “slide bearing” in direct contact with the central mount member and the tubular mount member 10, while the wheels are also rotatably attached to the tubular mount member 10 using bearings 23 in 
It would have been obvious to one of ordinary skill in the art at the time of the invention to rearrange where the parts of Screen are mounted to the tubular mount member of Screen, to the orientation and axial arrangement as known in Melara.  Examiner contends that by elongating the tubular mount member of Screen to separate the location of the mounting portions of the wheels of Screen, in the manner of Melara, so that the central mount member 7 of Screen contacts the tubular mount member of Screen with bearing 10, as is shown in Melara, would not alter the form, function, or use of Screen.  Examiner contends that spreading out the location of the known Screen caster would result in a wider caster, but would not alter the ability of Screen to rotate and function as a caster.  Examiner contends that the spreading out of these pieces is old and well known in the art, and as such is a functional equivalent.  The rearrangement of known parts into a known arrangement is considered obvious to one of ordinary skill in the art.  See MPEP 2144.04 (VI) (c). Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   Examiner has included a modified Screen figure 1 in the obvious modification discussed by examiner.  
Applicant claims “tubular mount member consisting of a single ring-shaped body”.  Examiner notes that Screen discloses the “tubular mount member” is rivet 20 in combination with “spacer bushes” 19.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to make the rivet 20 and spacer bushes 19 as a unitary article, as It has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  See MPEP 2144.04 (V) (b).  
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art 

Regarding claim 15, Screen as modified discloses the rolling bearing (which already abutted the central frame member, now also abuts the tubular mount member), is located at a position axially offset from the two slide bearings 16 (which examiner notes that the rolling bearing is between the slide bearings 16, and therefore is “offset”), such that there is open space between the rolling bearing and each of the two slide bearings.  Examiner notes that Screen as modified discloses the structure claimed, and therefore meets the “such that” language which is intended use.  Applicant does not positively claim “open space”.  

Regarding claim 16, Screen as modified discloses the hubless caster of claim 13 wherein the rolling bearing is located at a midpoint between the two wheels in an axial direction (as shown in modified figure 1 above).

Regarding claim 17, Screen as modified discloses the hubless caster of claim 13 wherein the rolling bearing comprises a plurality of ball bearings 10 and the hubless caster is devoid of other ball bearings.  Examiner notes no other rollers are present in Screen except for the rollers present in “rolling bearing” location.

Regarding claim 18, Screen as modified discloses the hubless caster of claim 13 wherein the central frame member 7 has a radially interior face having a channel 9 formed therein, the rolling bearing 10 being received in the channel (figure 1 above).

Regarding claim 21, Screen as modified discloses the hubless caster of claim 13 wherein the first and second axes are orthogonal to each other; examiner notes that the rolling and swivel axes of Screen are orthogonal to each other.

Regarding claim 22, Screen as modified discloses the hubless caster of claim 13, wherein the two slide bearings 16 each have a bearing surface (of the moutn portion 12) configured to slide on the tubular mount member when the two wheels rotate relative to the tubular mount member (as shown in modified and unmodified figure 1).  

Regarding claim 27, Screen as modified discloses the hubless caster of claim 13 wherein the tread portion 15 of each of the two wheels 2 has a lateral width, wherein for each of the two wheels 2 the lateral width of the tread portion 15 is greater than a lateral width of a bearing surface 16 of [the mount portion 12].  Please see 112a and 112b rejections above.  

Regarding claim 28, Screen as modified discloses the hubless caster of claim 13, wherein the rolling bearing 10 is located directly between, so as to contact both, the central frame member 7 (as in the modified and unmodified Screen figure 1), and the tubular mount member (as shown in the modified figure 1, shown above).  

Regarding claim 30, Screen as modified discloses the caster of claim 13, wherein the open central corridor (within tubular mount member) is open entirely through the hubless caster (shown in figure 1), such that when looking at the hubless caster from a side one can see entirely through the hubless caster by looking through the open central corridor.  

Regarding claim 31, Screen as modified discloses the caster of claim 13, wherein the two slide bearings (surface 16 of the wheel’s mount portion 12) respectively are located directly radially inward of the tread portions of the two wheels.  Examiner assumes that this is applicant’s intend to claim a planar wheel, which is not shown in unmodified Screen, nor in the modification put forth regarding claim 13 above.  
Melara discloses the use of a central frame portion 2, a separate tubular member 6, which have a bearing between them (abutting surfaces), and two wheels abutting the tubular member on either side of the central frame portion 2, the two wheels have their own slide bearings 23, which are located radially inwardly of the tread portions (shown best in figure 3).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to rearrange the location of the slide bearing of Screen to the location old and well known in the art of casters, which is “directly radially inward of the tread portions”.  Examiner notes that this does not alter the form, function, or use, of the bearing surfaces, and does not alter what the bearing surfaces of Screen abut.  Examiner notes that relocating known parts along an axis is an equivalent location.  The rearrangement of known parts into a known arrangement is considered obvious to one of ordinary skill in the art.  See MPEP 2144.04 (VI) (c). 

Regarding claim 32, Screen as modified discloses the hubless caster of claim 13 wherein the two slide bearings (identical to bearing surfaces, as previously discussed above) respectively comprise two bearing surfaces configured to slide respectively on two bearing surface areas of the tubular mount member (flat surface abutting flat surface, shown in figure 1), such that the two bearing surfaces face radially inward while the two bearing surface areas face radially outward (bearing surfaces of the wheel faces inward to abut the outward facing surfaces of the tubular member).

Screen discloses a hubless caster including two wheels 2, a central frame member 7, and a tubular mount member (combination of rivet 20 and two spacer bushes 19), each of the two wheels 2 being mounted [directly] on the tubular mount member 20, each of the two wheels 2 having a tread portion 15 and a mount portion 12, the hubless caster surrounding an open central corridor (empty area within the rivet 20), the hubless caster having a hybrid bearing arrangement comprising both a rolling bearing 10 and two slide bearings (surfaces 16), such that the hubless caster has only one rolling bearing 10, the rolling bearing being located between the central frame member 7 and the tubular mount member 20 (applicant does not claim that they abut with this phrase), such that the rolling bearing is configured to enable the hubless caster to roll along a straight line with each of the two wheels rotating in a common direction about a first axis (examiner has roller bearings 10 which is applicant’s structure, and therefore performs this function), each of the two slide bearings (surfaces 16) being located between the tubular mount member 20 and the tread portion 15 of a respective one of the two wheels (applicant does not claim that they abut with this phrase), such that the two slide bearings are configured to enable the two wheels to simultaneously rotate in opposite directions when the hubless caster swivels about a second axis (these are sliding surfaces, which is applicant’s particular elected embodiment, and therefore is capable of performing this function), wherein the rolling bearing 10 is abuts the central frame member 7, the two slide bearings (surfaces 16) respectively comprise two bearing surfaces 16 configured to slide respectively on two bearing surface areas of the tubular mount member (as shown in figure 1), and the two bearing surfaces 16 face radially inward while the two bearing surface areas (the exterior face of the tubular mount member of Screen) face radially outward.
Screen does not disclose that the rolling bearing 10 abuts both the central frame member AND the tubular mount member.  
Melara discloses a hubless caster having two wheels 25 and 26, a central frame member 2 having a through hole perpendicular to the swivel axis 40, a tubular mount member 10 mounted within the through hole of the central frame member 2, and is in direct contact with the central mount member, while the wheels are also rotatably attached to the tubular mount member 10 in a location axially offset (in between) where the central mount member 2 is attached to the tubular mount member 10.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to rearrange where the parts of Screen are mounted to the tubular mount member of Screen, to the orientation and axial arrangement as known in Melara.  Examiner contends that by elongating the tubular mount member of Screen to separate the location of the mounting portions of the wheels of Screen, in the manner of Melara, so that the central mount member 7 of Screen contacts the tubular mount member of Screen, as is shown in Melara, would not alter the form, function, or use of Screen.  Examiner contends that spreading out the location of the known Screen caster would result in a wider caster, but would not alter the ability of Screen to rotate and function as a caster.  Examiner contends that the spreading out of these pieces is old and well known in the art, and as such is a functional equivalent.  The rearrangement of known parts into a known arrangement is considered obvious to one of ordinary skill in the art.  See MPEP 2144.04 (VI) (c). Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   Examiner has included a modified Screen figure 1 in the obvious modification discussed by examiner.  

Regarding claim 33, Screen as modified discloses the caster of claim 26, but the tubular member comprises a rivet 20 and spacers 19.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to form these parts of Screen integrally, as It has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  See MPEP 2144.04 (V) (b).  

Regarding claim 34, Screen as modified discloses the caster of claim 26, wherein the tubular mount member is in contact with the roller bearing 10 (as discussed in the modification above), and the slide bearings (surfaces of the wheels, as is already present in Screen).

Regarding claim 35, Screen as modified discloses the caster of claim 26, wherein the rolling bearing 10 is located at a position axially offset from the two slide bearings (as it is in the modification, discussed above), such that there is open space between the rolling bearing and each of the two slide bearings.  Examiner notes that having “open space” between the parts of modified Screen does not alter the form, function, or use of the caster, and further is equivalent to the device of modified Screen.  The rearrangement of known parts into a known arrangement is considered obvious to one of ordinary skill 

Regarding claim 36, Screen as modified discloses the caster of claim 26, please see discussion of claim 31.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677